Citation Nr: 0712935	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a timely Substantive Appeal was received to complete 
an appeal from an October 2000 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from February 1968 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  On October 10, 2000, the veteran was notified of the 
September 29, 2000 rating decision which denied service 
connection for anemia, including as secondary to the service-
connected tuberculosis.

2.  The veteran expressed disagreement with that decision in 
October 2000 and the RO issued a Statement of the Case in 
July 2001.

3.  The veteran did not submit a request for extension of 
time to file a Substantive Appeal.

4.  The veteran's VA Form 9, Appeal to the Board of Veteran's 
Appeals, was received on March 13, 2002.

5.  The veteran's Substantive Appeal was not received within 
one year of October 2000, the date of notification of the 
September 2000 rating decision, or within 60 days of the 
issuance of the July 2001 Statement of the Case.


CONCLUSION OF LAW

The requirements for a timely Substantive Appeal to the 
October 2000 rating decision have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.103, 3.159, 20.200, 20.302, 20.1103 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 are not applicable to this claim on appeal because 
the appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  Consequently, the Board is not required 
to address the RO's efforts to comply with the duty to notify 
and duty to assist with respect to the issue presently on 
appeal.

The veteran contends that his VA Form 9 should be accepted as 
timely because he requested a de novo review by a Decision 
Review Officer (DRO) and did not believe a VA Form 9 was 
required until the Decision Review Officer made a decision.  
Alternatively, the veteran's representative argued that the 
veteran believed the claim for anemia was included with his 
appeal of the claim for an increased evaluation for 
tuberculosis with fibrosis.  

The basic facts in this case are not in dispute.  A rating 
decision dated September 29, 2000 denied service connection 
for anemia, including as secondary to the service connected 
tuberculosis.  The veteran was notified of that decision and 
of his appellate rights by way of a letter from the RO to him 
dated October 10, 2000.  In a statement from the veteran 
dated in October 2000, the veteran expressed disagreement 
with the denial of service connection.  On July 5, 2001, the 
RO provided the veteran a Statement of the Case with respect 
to the issue of service connection for anemia, including as 
secondary to the service connected tuberculosis.  
Accompanying that document was a VA Form 9 (Appeal to Board 
of Veterans' Appeals) and the RO informed the veteran that he 
should read the instructions that accompanied the VA Form 9 
very carefully.  On March 13, 2002, the RO received the 
veteran's VA Form 9.

VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs a claimant of the decision, the 
claimant is also informed of his appellate rights and the 
procedure for exercising those rights.  Appellate review of 
an RO decision is initiated by filing of a Notice of 
Disagreement and completed by the filing of a Substantive 
Appeal after a Statement of the Case is furnished by the RO. 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  However, the 
veteran does not have an unlimited period of time in which to 
initiate appellate review.  A Notice of Disagreement must be 
filed within one year from the date of the mailing of the 
notice of the decision being appealed, 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a), and a Substantive Appeal 
must be filed within the 60 days from the date the RO mailed 
the Statement of the Case to the veteran, or within the 
remainder of a one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever is later. 38 C.F.R. § 20.302(b).  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal. See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination. See 38 C.F.R. § 20.304.  In the present case, 
there is no evidence that the veteran filed for an extension 
of the sixty-day period for filing of a substantive appeal, 
nor does the veteran contend this to be the case.

The Board finds that the veteran did not file a timely 
Substantive Appeal to the October 2000 rating decision that 
denied service connection for anemia, including as secondary 
to the service connected tuberculosis.  While the veteran 
filed a timely Notice of Disagreement to the October 2000 
rating decision, the RO did not receive a Substantive Appeal 
until March 2002, more than one year following the October 
2000 rating decision and more than 60 days after the issuance 
of the July 2001 Statement of the Case.  

Concerning the veteran's arguments, there is no indication in 
the claims file that the veteran selected the DRO process for 
this particular appeal.  Even assuming he selected review 
under the DRO process, there is no law or regulation which 
alters the filing requirements for a Substantive Appeal for 
claims under the DRO process.  

Furthermore, shortly after the issuance of the July 2001 
Statement of the Case, a July 2001 rating decision was issued 
which reconsidered the issue of service connection for 
anemia, including as secondary to the service-connected 
tuberculosis.  In other words, a de novo review by a ratings 
specialist was conducted.  The veteran was appropriately 
notified of the decision in July 2001.  This notification 
also included information concerning the veteran's appeal 
rights.  In response to the July 2001 rating decision, the 
veteran sent a statement dated in December 2001; however, 
this response failed to mention the claim regarding service 
connection for anemia.  

The veteran's argument that the claim for entitlement to an 
increased evaluation for tuberculosis with fibrosis included 
the appeal for anemia is also unpersuasive.  While the July 
2001 rating decision combined the issue of entitlement to 
service connection for fibrosis with the issue of entitlement 
to an increased evaluation for tuberculosis, there was no 
indication that the anemia was included in these issues.  
Rather, the July 2001 rating decision adjudicated the issue 
of service connection for anemia separately.  

Consequently, the October 2000 rating decision became final 
when the veteran did not complete his appeal within the 
prescribed time, 38 C.F.R. § 20.1103, and the Board does not 
have jurisdiction to address the veteran's claims denied by 
the October 2000 rating decision.  Accordingly, the veteran's 
appeal in this matter must be denied.










ORDER

A timely Substantive Appeal was not received to complete an 
appeal from an October 2000 rating decision, and the appeal 
is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


